EXHIBIT 10.44

 

ARTHROCARE CORPORATION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is effective as of January 1, 2003
(the “Effective Date”), by and between Michael Baker (“Executive”) and
ArthroCare Corporation, a Delaware corporation (the “Company”). Certain
capitalized terms used in the Agreement are defined in Section 7 below.

 

RECITALS

 

WHEREAS, the Board of Directors of the Company believes that it is in the best
interests of the Company and its stockholders to provide Executive with an
incentive to continue his employment with the Company and to motivate Executive
to maximize the value of the Company in the event of a Change of Control for the
benefit of its stockholders;

 

WHEREAS, the Company and Executive have entered into that certain Employment
Agreement between the Company and Executive dated as of September 25, 2001 (the
“Prior Agreement”); and

 

WHEREAS, the Company and Executive intend that the Prior Agreement be superseded
in all respects by this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereby agree as follows:

 

1. Term of Agreement. This Agreement shall commence on the Effective Date and
shall have a term of four years (such period, including any extensions pursuant
to this Section 1, the “Term”). This Agreement shall be automatically renewable
for one-year periods after the expiration of the initial three-year period,
unless otherwise terminated pursuant to Section 5. This Agreement may be
terminated by either party, with or without cause, at the end of the
then-current Term with six months’ advance written notice to the other party.

 

2. Duties.

 

(a) Position. Executive shall be employed as President and Chief Executive
Officer of the Company. In such capacity he shall have overall responsibility
for the management of the Company and report to and be subject to the direction
and control of the Company’s Board of Directors. So long as Executive remains
the Chief Executive Officer of the Company, and subject to the fiduciary duties
of the Board of Directors as directors of the Company, Executive will be
nominated to, and if elected by the stockholders of the Company, be a member of,
the Company’s Board of Directors.



--------------------------------------------------------------------------------

(b) Obligations to the Company. Executive agrees to the best of his ability and
experience that he will at all times loyally and conscientiously perform all of
the duties and obligations required of and from Executive pursuant to the
express and implicit terms hereof, and to the reasonable satisfaction of the
Company. During the term of Executive’s employment relationship with the
Company, Executive further agrees that he will devote all of his business time
and attention to the business of the Company, Executive will not render
commercial or professional services of any nature to any person or organization,
whether or not for compensation, without the prior written consent of the
Company’s Board of Directors, and Executive will not directly or indirectly
engage or participate in any business that is competitive in any manner with the
business of the Company. Nothing in this Agreement will prevent Executive from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or from owning no more than 1% of
the outstanding equity securities of a corporation whose stock is listed on a
national stock exchange. Executive will comply with and be bound by the
Company’s operating policies, procedures and practices from time to time in
effect during the term of Executive’s employment.

 

3. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
party at any time for any or no reason. If Executive’s employment terminates for
any reason, Executive shall not be entitled to any payments, benefits, damages,
award or compensation other than as provided in this Agreement. The rights and
duties created by this Section 3 may not be modified in any way except by a
written agreement executed by the Board of Directors of the Company and
Executive.

 

4. Compensation. For the duties and services to be performed by Executive
hereunder, the Company shall pay Executive, and Executive agrees to accept, the
salary, stock options, bonuses and other benefits described below in this
Section 4.

 

(a) Salary. Executive shall receive an annual salary of $395,000 (the “Base
Salary”). Executive’s Base Salary will be payable biweekly pursuant to the
Company’s normal payroll practices. The Base Salary shall be reviewed annually
by the Company’s Board of Directors or its Compensation Committee, and adjusted
as necessary following such review, and any increase will be effective as of the
date determined appropriate by the Board of Directors or its Compensation
Committee and will thereafter be deemed a part of Base Salary for purposes of
Sections 6(a) and 6(b) of this Agreement.

 

(b) Annual Bonus. In addition to the Base Salary, for each fiscal year ending
during the Term, Executive shall have the opportunity to earn an annual
performance bonus (the “Annual Bonus”) that will include cash (in an amount up
to 60% of Executive’s Base Salary) and an equity component (in an amount up to
40% of Executive’s Base Salary in value), which may include stock options and
restricted stock. The exact amount and composition of the Annual Bonus will be
determined by the Board of Directors in consultation with Executive, based upon
mutually agreed performance objectives, both personal and corporate.

 

(c) Stock Options and Other Incentive Programs. Subject to the discretion of the
Company’s Board of Directors, Executive shall be eligible to receive additional
grants of

 

2



--------------------------------------------------------------------------------

stock options and other equity awards, such as grants of restricted stock, from
time to time in the future, on such terms and subject to such conditions as the
Board of Directors shall determine as of the date of any such grant. To the
extent permitted by Section 422(d) of the Internal Revenue Code of 1986, as
amended (the “Code”), such stock options shall be incentive stock options. In
addition to the foregoing, Executive will be granted the stock options as
described on Exhibit A.

 

(i) Option Acceleration Upon a Change of Control. Subject to any additional
acceleration of exercisability described in Section 6(a) below, upon a Change of
Control (as defined in Section 7 below), the vesting and exercisability of
Executive’s outstanding options shall be automatically accelerated as to 50% of
the then-unvested shares subject thereto at the time of the Change of Control.
The foregoing provision is hereby deemed to be a part of each such option and to
supersede any contrary provision in any agreement regarding such option.

 

(ii) Option Acceleration Upon a Hostile Takeover. Subject to any additional
acceleration of vesting and exercisability described in Section 6(a) below, upon
a Hostile Takeover (as defined in Section 7 below), the vesting and
exercisability of each of Executive’s outstanding options and/or restricted
stock shall be automatically accelerated as to 100% of the shares subject
thereto. The foregoing provision is hereby deemed to be a part of each such
option and/or grant of restricted stock and to supersede any contrary provision
in any agreement relating thereto.

 

(d) Additional Benefits. Executive shall be eligible to participate in the
Company’s employee benefit plans of general application, including without
limitation, those plans covering medical, disability and life insurance in
accordance with the rules established for individual participation in any such
plan and under applicable law. Executive shall be eligible for vacation and sick
leave in accordance with the policies in effect during the Term of this
Agreement and will receive such other benefits as the Company generally provides
to its other employees of comparable position and experience. In addition, the
Company shall provide the following benefits to Executive at the Company’s
expense:

 

(i) an annual physical examination, with Executive’s agreement that the doctor
performing such examination shall provide a copy of the examination report to
the Compensation Committee of the Board of Directors;

 

(ii) a split-dollar life insurance policy with a face value of $1,000,000; and

 

(iii) the reimbursement of attorneys’ fees and expenses incurred by Executive in
connection with the negotiation and execution of this Agreement, up to a maximum
of $5,000.

 

(e) Reimbursement of Expenses. Executive shall be authorized to incur on behalf
and for the benefit of, and shall be reimbursed by, the Company for reasonable
expenses, provided that such expenses are substantiated in accordance with
Company policies.

 

3



--------------------------------------------------------------------------------

5. Termination of Agreement. This Agreement may be terminated during its Term
upon the occurrence of any of the following events:

 

(i) The Company’s termination of Executive for Cause (as defined in Section 7
below) (“Termination for Cause”);

 

(ii) The Company’s termination of Executive without Cause (as defined in Section
7 below), which determination may be made by the Company at any time at the
Company’s sole discretion, for any or no reason (“Termination Without Cause”);

 

(iii) The effective date of a written notice sent to the Company from Executive
stating that Executive is electing to terminate his employment with the Company
(“Voluntary Termination”); or

 

(iv) Executive’s death or Disability (as defined in Section 7 below).

 

6. Severance Benefits. Executive shall be entitled to receive severance benefits
upon termination of employment only as set forth in this Section 6:

 

(a) Termination Following a Change of Control.

 

(i) Involuntary Termination. If Executive’s employment with the Company is
terminated at any time within 24 months after a Change of Control as a result of
an Involuntary Termination, then Executive shall be entitled to receive the
following severance and other benefits:

 

(A) Severance Pay. During the Continuation Period, Executive shall be entitled
to receive as severance an amount equal to the sum of (i) Executive’s Current
Compensation that would otherwise have been payable during the Continuation
Period if Executive’s service had not been terminated, plus (ii) an amount equal
to the cash portion of Executive’s target Annual Bonus for the fiscal year in
which the termination occurs (with it deemed that all performance goals have
been met at 100% of budget or plan) multiplied by three. Such severance payments
will be made periodically in the same amounts and at the same intervals as the
Base Salary were paid immediately prior to termination of employment. In
addition, during the Continuation Period, the Company shall continue to make
available to Executive and Executive’s spouse and dependents any group health
plans, life insurance plans and other benefit plans and programs of the Company
on the date of such termination of employment, to the extent permitted by law
and subject to the terms and conditions of the relevant plan or program. For
purposes of this Section 6(a)(i)(A), benefits will not include future
participation in any discretionary bonus or equity incentive pool, other than
amounts as contemplated in this subsection A.

 

(B) Medical Benefits. Executive may elect coverage for, and the Company shall
reimburse Executive for, the amount of his premium payments, for group health
coverage, if any, elected by the Executive pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”); provided, however, that
(1) such reimbursement shall not exceed $650.00 per month, and (2) Executive
shall be solely responsible for all matters relating to his continuation of
coverage pursuant to COBRA, including (without limitation) his election of such
coverage and his timely payment of premiums; provided, further, that upon the
earlier to occur of (3) the time that Executive no longer constitutes a
Qualified Beneficiary (as such term is defined in Section 4980(B)(g)(1) of the
Code) and (4) the date 36

 

4



--------------------------------------------------------------------------------

months following Executive’s termination, the Company’s obligations to reimburse
Executive under this subsection (B) shall cease; provided, further, that if the
Company’s obligations under this subsection (B) cease pursuant to clause (3),
the Company shall make a lump sum payment to Executive equal to the product of
the last monthly reimbursement paid to Executive pursuant to this subsection (B)
multiplied by 18.

 

(C) Outplacement Services. During the Continuation Period, Executive shall be
entitled to executive-level outplacement services at the Company’s expense, not
to exceed $15,000. Such services shall be provided by a firm selected by
Executive from a list compiled by the Company.

 

(D) Option Acceleration. The vesting and exercisability of Executive’s
outstanding options and/or restricted stock shall be automatically accelerated
as to 100% of the unvested shares subject thereto at the time of the Involuntary
Termination. With regard to any options granted to Executive following the date
of this Agreement, the exercisability of such options following an Involuntary
Termination of Executive’s employment within 24 months following a Change of
Control shall be extended to a total of 12 months from the date of Executive’s
termination. The foregoing provision is hereby deemed to be a part of each such
option and to supersede any contrary provision in any agreement regarding such
option.

 

(ii) Voluntary Termination; Termination For Cause. If Executive’s employment
with the Company is terminated at any time within 24 months after a Change of
Control as a result of a Voluntary Termination or a Termination for Cause, then
Executive shall not be entitled to receive payment of any severance benefits.
Executive will receive payment(s) for all salary and unpaid vacation accrued as
of the date of Executive’s termination of employment and Executive’s benefits
will be continued under the Company’s then existing benefit plans and policies
in accordance with such plans and policies in effect on the date of termination
and in accordance with applicable law

 

(b) Termination Apart from a Change of Control.

 

(i) Involuntary Termination. If Executive’s employment with the Company
terminates at any time prior to the occurrence of a Change of Control or after
the 24-month period following the effective date of a Change of Control as a
result of an Involuntary Termination, Executive will be entitled to receive the
following severance and other benefits:

 

(A) Severance Pay. The Company shall pay to Executive in one lump-sum payment an
amount equal to (i) Executive’s Current Compensation (on a monthly basis)
multiplied by 18, plus (ii) an amount equal to Executive’s Base Salary for the
fiscal year in which the termination occurs. In addition, for a period of 18
months following Executive’s termination pursuant to this Section 6(b)(i)(A),
the Company shall continue to make available to Executive and Executive’s spouse
and dependents any group health plans, life insurance plans and other benefit
plans and programs of the Company on the date of such termination of employment,
to the extent permitted by law and subject to the terms and conditions of the
relevant plan or program. For purposes of this Section 6(b)(i)(A), benefits will
not include future participation in any discretionary bonus or equity incentive
pool, other than continuation of amounts as contemplated in this subsection A.

 

5



--------------------------------------------------------------------------------

(B) Medical Benefits. Executive may elect coverage for, and the Company shall
reimburse Executive for, the amount of his premium payments, for group health
coverage, if any, elected by Executive pursuant to COBRA; provided, however,
that (1) such reimbursement shall not exceed $650.00 per month, and (2)
Executive shall be solely responsible for all matters relating to his
continuation of coverage pursuant to COBRA, including (without limitation) his
election of such coverage and his timely payment of premiums; provided, further,
that upon the earlier to occur of (3) the time that Executive no longer
constitutes a Qualified Beneficiary (as such term is defined in Section
4980(B)(g)(1) of the Code) and (4) the date 18 months following Executive’s
termination, the Company’s obligations to reimburse Executive under this
subsection (B) shall cease.

 

(C) Outplacement Services. For a period of 18 months following Executive’s
termination pursuant to this Section 6(b)(i)(A), Executive shall be entitled to
executive-level outplacement services at the Company’s expense, not to exceed
$15,000. Such services shall be provided by a firm selected by Executive from a
list compiled by the Company.

 

(D) Option/Restricted Stock Acceleration. The vesting and exercisability of each
option and/or grant of restricted stock shall be automatically accelerated as to
100% of the unvested shares subject thereto at the time of the Involuntary
Termination. The foregoing provision is hereby deemed to be a part of each such
option and to supersede any contrary provision in any agreement relating
thereto.

 

(ii) Voluntary Termination; Termination for Cause. If Executive’s employment
with the Company is terminated at any time prior to a Change of Control or after
the 24 month period following the effective date of a Change of Control as a
result of a Voluntary Termination (other than an Involuntary Termination, in
which case Section 6(b)(i) will apply) or a Termination for Cause, then
Executive shall not be entitled to receive payment of any severance or other
benefits described in this Section 6. Executive will receive payment(s) for all
salary and unpaid vacation accrued as of the date of Executive’s termination of
employment and Executive’s benefits will be continued under the Company’s then
existing benefit plans and policies in accordance with such plans and policies
in effect on the date of termination and in accordance with applicable law.

 

(c) Termination Resulting from Death or Disability. If Executive’s employment is
terminated as a result of Executive’s death or Disability at any time prior to
an Involuntary Termination, the vesting and exercisability of Executive’s
outstanding options and/or restricted stock shall be automatically accelerated
as to 100% of all the shares subject thereto. The foregoing provision is hereby
deemed to be a part of each such option and/or restricted stock and to supersede
any contrary provision in any agreement relating thereto. Executive shall not be
entitled to any other severance or other benefits described in this Section 6.
Executive, or, as the case may be, Executive’s estate or designated
beneficiary(ies) will receive payment(s) for all salary and unpaid vacation
accrued as of the date of Executive’s termination of employment and Executive’s
benefits will be continued under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination and in accordance with applicable law.

 

6



--------------------------------------------------------------------------------

(d) Loan Repayment. As agreed in the Prior Agreement, the loan provided to
Executive in connection with his relocation to the San Francisco Bay Area, as
evidenced by that certain promissory note dated August 19, 1997 (the “Relocation
Loan”), including any accrued interest, will be due and payable upon the first
to occur of:

 

(i) 30 days following a sale or transfer of the property securing the loan or
any interest therein, other than a transfer of the property to Executive’s
spouse or former spouse pursuant to a court order in connection with a divorce
proceeding;

 

(ii) 3 months following a Voluntary Termination;

 

(iii) 12 months following an Involuntary Termination or Executive’s death; or

 

(iv) 12 months following a Change of Control.

 

7. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) “Cause” for Executive’s termination will exist at any time after the
happening of one or more of the following events, in each case as determined in
good faith by the Company’s Board of Directors:

 

(i) Executive’s gross negligence or willful misconduct in performance of his
duties hereunder where such gross negligence or unique misconduct has resulted
or is likely to result in substantial and material damage to the Company or any
of its subsidiaries;

 

(ii) Executive’s repeated and unjustified absence from the Company;

 

(iii) Executive’s material and willful violation of any federal or state law;

 

(iv) The commission of any act of fraud by Executive with respect to the
Company;

 

(v) Executive’s conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company; or

 

(vi) Executive’s incurable material breach of any element of the Company’s
Confidential Information and Invention Assignment Agreement, including without
limitation, Executive’s theft or other misappropriation of the Company’s
proprietary information.

 

7



--------------------------------------------------------------------------------

(b) “Change of Control” shall mean the occurrence of any of the following
events:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) become the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 15% or more of the total voting power represented by
the Company’s then outstanding voting securities;

 

(ii) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% or more of the total voting power represented by
the Company’s then outstanding voting securities;

 

(iii) The approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

(iv) A change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

 

(c) “Continuation Period” shall mean, in the event of an Involuntary Termination
within 24 months after a Change of Control, the period of time commencing with
termination of Executive’s employment in an Involuntary Termination during the
Term of this Agreement and ending with the expiration of 36 months following the
date of Executive’s termination.

 

(d) “Current Compensation” shall mean an amount equal to the greater of (i)
Executive’s Base Salary earned in the fiscal year preceding the fiscal year of
Executive’s termination, or (ii) Executive’s Base Salary for the fiscal year of
Executive’s termination.

 

(e) “Disability” shall mean that Executive has been unable to perform his duties
under this Agreement as a result of his incapacity due to physical or mental
illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive or Executive’s legal representative
(such Agreement as to acceptability not to be unreasonably withheld).
Termination resulting from Disability may only be effected after at least 30
days’ written notice by the Company of its intention to terminate Executive’s
employment. In the event that Executive resumes the performance of substantially
all of his duties hereunder before the termination of his employment become
effective, the notice of intent to terminate shall automatically be deemed to
have been revoked.

 

8



--------------------------------------------------------------------------------

(f) “Hostile Takeover” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities,
without the approval of the Company’s Board of Directors;

 

(g) “Involuntary Termination” shall include any Termination Without Cause and
Executive’s Voluntary Termination, upon 30 days prior written notice to the
Company within 90 days following:

 

(i) The assignment of any duties, or the removal from or reduction or limitation
of duties or responsibilities, which in any case is a significant change in
Executive’s position, title, organization level, duties, responsibilities,
compensation and status with the Company, without Executive’s express written
consent;

 

(ii) A substantial reduction of the facilities and perquisites provided to
Executive (including office space or relocation more than 30 miles from the
Company’s then present location);

 

(iii) A reduction in Executive’s Base Salary (other than in connection with a
general decrease in base salaries for officers of the Company);

 

(iv) A material reduction in the kind or level of Executive’s benefits
(including percentage bonus opportunity) with the result that the overall
benefits package is significantly reduced;

 

(v) any purported termination of the Executive by the Company that is not
effected for Disability or for Cause, or any purported termination for which the
grounds relied upon are not valid; or

 

(vi) The failure of the Company to obtain the assumption of this Agreement by
any successors; provided, however, that no Involuntary Termination shall be
deemed to have occurred if any such successor substitutes an agreement for this
Agreement providing comparable severance benefits to those provided in this
Agreement.

 

In connection with a Change of Control, if Executive and any successor company
or its parent are unable to negotiate a new agreement governing the terms of
Executive’s service with such successor company or its parent prior to the
closing of such transaction, then Executive shall be deemed to have been
“Involuntarily Terminated” effective upon the Change of Control.

 

8. Golden Parachute Excise Tax.

 

(a) Reimbursement. In the event that it shall be determined that any payment or
other benefit by the Company to or for the benefit of Executive under this
Agreement, whether paid or payable, but determined without regard to any
additional payments required under this Section (the “Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then Executive shall be entitled to receive an

 

9



--------------------------------------------------------------------------------

additional payment from the Company (the “First Reimbursement Payment”) equal to
100% of any Excise Tax actually paid or payable by Executive in connection with
the Payments, plus an additional payment from the Company in such amount that
after payment of all taxes on the First Reimbursement Payment (including,
without limitation, any interest and penalties on such taxes and the Excise
Tax), Executive retains an amount equal to the Payments.

 

(b) Determination. Unless the Company and Executive otherwise agree in writing,
any determination required under this Section shall be made in writing by the
nationally recognized firm of certified public accountants (the “Accounting
Firm”) used by the Company prior to the Change of Control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by the Company), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 49999 of the Code. The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their determination
under this Section. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section.

 

9. Confidentiality Agreement. Executive has signed an Employment, Proprietary
Information and Invention Assignment Agreement in the form attached hereto as
Exhibit B that covers protection of the Company’s proprietary information and
assignment of inventions (the “Confidentiality Agreement”). Executive hereby
represents and warrants to the Company that he has complied with all obligations
under the Confidentiality Agreement and agrees to continue to abide by the terms
of the Confidentiality Agreement and further agrees that the provisions of the
Confidentiality Agreement shall survive any termination of this Agreement or of
Executive’s employment relationship with the Company.

 

10. Noncompetition Covenant. Executive hereby agrees that he shall not, during
the Term of this Agreement and the Continuation Period, if applicable, without
the prior written consent of the Company’s Board of Directors, carry on any
business or activity (whether directly or indirectly, as a partner, shareholder,
principal, agent, director, affiliate, employee or consultant) which is
competitive with the business conducted by the Company (as conducted now or
during the Term of this Agreement), nor engage in any other activities that
conflict with Executive’s obligations to the Company.

 

11. Nonsolicitation Covenant. Executive hereby agrees that he shall not, during
the Term of this Agreement and for 12 months after the end of the Continuation
Period, if applicable, do any of the following without the prior written consent
of the Company’s Board of Directors:

 

(a) Solicit Business. Solicit or influence or attempt to influence any client,
customer or other person either directly or indirectly, to direct his or its
purchase of the Company’s products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company; and

 

10



--------------------------------------------------------------------------------

(b) Solicit Personnel. Solicit or influence or attempt to influence any person
employed by the Company to terminate or otherwise cease his employment with the
Company or become an employee of any competitor of the Company.

 

12. Conflicts. Executive represents that his performance of all the terms of
this Agreement will not breach any other agreement to which Executive is a
party. Executive has not, and will not during the Term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Executive further represents that he is entering into or has
entered into an employment relationship with the Company of his own free will.

 

13. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and assets that executes and
delivers the assumption agreement described in this Section 13 or which becomes
bound by the terms of this Agreement by operation of law. The terms of this
Agreement and all of Executive’s rights hereunder shall inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

14. Indemnification Agreement. The Company and the Executive have entered into
an Indemnification Agreement substantially in the form filed as Exhibit 10.1 to
the Company’s Registration Statement on Form S-1 filed with the Securities and
Exchange Commission (Registration No. 33-80453).

 

15. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor, except as otherwise provided in this Agreement,
shall any such payment be reduced by any earnings that Executive may receive
from any other source.

 

(b) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

(c) Sole Agreement. This Agreement, including any Exhibits hereto, constitutes
the sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof, including the Prior
Agreement.

 

(d) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally,
by facsimile or

 

11



--------------------------------------------------------------------------------

by a nationally recognized delivery service (such as Federal Express or UPS), or
forty-eight (48) hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address as set forth below or as subsequently
modified by written notice. Any termination by the Company for Cause or by
Executive as a result of an Involuntary Termination shall be communication by a
notice of termination to the other party hereto given in accordance with this
Section. Such notice shall indicate the specific termination provision in this
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date (which shall be not more than
15 days after the giving of such notice). The failure by Executive to include in
the notice any fact or circumstance which contributes to a showing of
Involuntary Termination shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his
rights hereunder.

 

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws. Executive hereby consents
to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the parties are participants.

 

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

(h) Arbitration. Any dispute or claim arising out of or in connection with this
Agreement shall be finally settled by binding arbitration in San Jose,
California in accordance with the rules of the American Arbitration Association
by one arbitrator appointed in accordance with said rules. The arbitrator shall
apply California law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision. This Section 15(h) shall not apply to the Confidentiality
Agreement.

 

(i) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (i) shall be void.

 

12



--------------------------------------------------------------------------------

(j) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

 

(k) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a Section of this Agreement
shall mean the corporation that actually employs Executive.

 

(l) ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT,
HE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND
HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

 

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

The parties have executed this Agreement the date first written above.

 

ARTHROCARE CORPORATION By:  

/s/ James G. Foster

--------------------------------------------------------------------------------

Title:  

Chair, Compensation Committee

--------------------------------------------------------------------------------

Address:   680 Vaqueros Avenue     Sunnyvale, CA 94085 MICHAEL BAKER Signature:
 

/s/ Michael Baker

--------------------------------------------------------------------------------

Address:

 

145 Old La Honda Road

Woodside, CA 94062

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

STOCK OPTIONS

 

Executive shall receive stock options as follows:

 

1. On or about January 1, 2004, an option for the purchase of 75,000 shares, to
vest over four years from the vesting commencement date (which shall be January
1, 2004) according to the Company’s standard vesting schedule, except as
otherwise provided in this Agreement.

 

2. On or about January 1, 2005, an option for the purchase of 75,000 shares, to
vest over four years from the vesting commencement date (which shall be January
1, 2005) according to the Company’s standard vesting schedule, except as
otherwise provided in this Agreement.

 

The above-described options will be Incentive Stock Options to the extent
allowed by applicable laws, rules and regulations.

 

15



--------------------------------------------------------------------------------

EXHIBIT B

 

EMPLOYEE CONFIDENTIALITY AGREEMENT

 

16